Citation Nr: 1628662	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of a traumatic brain injury.

3.  Entitlement a total disability rating for individual unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2012. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  

At the time of the rating decisions, the Veteran was represented by Disabled American Veterans.  However, as of August 2015, the Veteran has changed representation to attorney Robert V. Chisholm. 

In addition to the issues noted on the first page of this decision, the Veteran initiated an appeal for an increased initial disability rating for a service-connected back disability.  During the pendency of the appeal, a Decision Review Officer increased the initial rating from 10 percent to 20 percent in a November 2014 decision.  Prior to certification of the matter to the Board, the Veteran effectively withdrew the matter by indicating satisfaction with the new initial rating in a December 2014 letter.  Therefore, this matter is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 VA Form 9, the Veteran requested a Travel Board hearing.  To date, no hearing before a Veterans Law Judge has been scheduled.  Therefore, a remanded is required to fulfill the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file. Once the Veteran has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




